DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: In paragraph 0024, line 4, the phrase “threaded coupling 20” should be changed to - - threaded coupling 22- - .  
Appropriate correction is required.

Drawings
The drawings are objected to because according to paragraph 0024 of the specification the drill string component has a threaded coupling on each end and the drill string component disclosed in Figure 4 has a threaded coupling only one end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. 20140338973  in view of Haugen 20020170720.
Referring to claim 1, Taylor discloses an interlock system for a mobile drilling machine, comprising: a sensor assembly (see fig. 10, at 48) configured to determine a drill string status; an operator interface (see fig. 8, at 80) configured to receive a deck wrench disengagement input; and a control module (see fig. 8, at 30) configured to: receive the deck wrench disengagement input from the operator interface, receive the drill string status from the sensor assembly and disengage the deck wrench from the drill string component engaged by the deck wrench. Taylor does not disclose the controller is configured determine from the drill string status that a drill string component 
Referring to claim 2, Taylor discloses drill string component (14) engaged by the deck wrench (12) is one drill string component of a group of one or more drill string components (see fig. 17, at least 2 components 14) that comprises a drill string and the drill string status is a status of what drill string components of the group are connected.
Referring to claim 3, Taylor discloses the one or more drill string components are a drill string component (14).
Referring to claims 4-7, Haugen teaches rotation sensor (torque sub and counter, see paragraph 0010) and  the one or more drill string components (14) screw into each other to connect, a top drill string component of the one or more drill string components screws into the drill head. and the rotation sensor makes a torque measurement to determine the drill string status (see paragraph 0036).(Note since the applicant has not positively recited that the sensor assembly is a pressure sensor or a drill head sensor, 
Referring to claim 8, Taylor discloses the drill string status further includes whether each of the one or more drill string components (14) are screwed into another of the one or more drill string components at their top or bottom.
Referring to claim 9, Taylor discloses in which prior to receiving the deck wrench disengagement input, one of the one or more drill string components (14) is engaged with the deck wrench (22).
Referring to claim 10, Taylor discloses the deck wrench (22) engages one of the one or more drill string components (14) by attaching to and holding in place one of the one or more drill string components (see fig. 10). 
Referring to claim 11, Taylor discloses a mobile drill machine, comprising: a mobile frame (28); a drill mast (32) mounted on the frame; a drill head (18) movably mounted on the mast; a drill string ( 12) coupled to the drill head and aligned with the mast; a deck wrench (22) mounted on the frame configured to engage the drill string; an interlock system, the interlock system including, a sensor assembly (see fig. 10, at 48) configured to determine a drill string status; an operator interface (see fig. 8, at 80) configured to receive a deck wrench disengagement input; and a control module (see fig. 8, at 30) configured to: receive the deck wrench disengagement input from the operator interface, receive the drill string status from the sensor assembly and disengage the deck wrench from the drill string component engaged by the deck wrench. Taylor does not disclose the controller is configured determine from the drill string status that a drill string component engaged by the deck wrench is connected to a 
Referring to claim 12-13, Taylor, as modified by Haugen discloses the drill string status indicates that the drill string component engaged by the deck wrench is directly connected to the drill head or the drill string status indicated that the drill string component engaged by the deck wrench is directly connected at a top of the drill string component engaged by the deck wrench to another drill string component ( rotation sensor (48) can indicate whether drill head is connected to drill component held by deck wrench or that the drill component engaged by the deck wrench is engaged to another drill component.)
Referring to claim 14, Taylor discloses the deck wrench (22) is located on a deck of the frame, and the deck wrench engages the component of the drill string component by extending and clamping onto the drill string component.
Referring to claim 15, Taylor discloses  in which prior to the deck wrench engaging the drill string component, the drill head (18) raises the drill string component into a pass through hole on the deck ( if lifting the drill string to remove components).

Referring to claim 18, Taylor discloses receiving a deck wrench disengagement input at an operator interface (80); receiving at a control module (30) the deck wrench disengagement input from the operator interface; receiving a drill string status at the control module from a sensor assembly (48); and disengaging the deck wrench from the drill string component. Taylor does not disclose determining from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head. Haugen teaches a controller that receives signal from sensor assembly to determine drill string status and determines if a tubing string is adequate supported before disengaging tubular handling equipment to prevent inadvertent dropping or mishandling of tubular (paragraph 0036).  As it would be advantageous to prevent inadvertent dropping or mishandling of tubular, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Taylor to have the control module determine from the drill string status that a drill string component engaged by the deck wrench is connected to a drill string or a drill head before disengaging the deck wrench in view of the teaching of Haugen.
Referring to claim 19, Taylor discloses the deck wrench disengagement input is an input to disengage the deck wrench (22) from the drill string component (14).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiedecke 20120152530 discloses an electronic interlock.
Dewald 20190257161 discloses an interlock system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Giovanna Wright/           Primary Examiner, Art Unit 3672